Exhibit 10.1

HILTON ESCROW ISSUER LLC

HILTON ESCROW ISSUER CORP.

4.250% SENIOR NOTES DUE 2024

ESCROW AGREEMENT

ESCROW AGREEMENT (this “Agreement”), dated as of August 18, 2016, among
Wilmington Trust, National Association, as escrow agent and securities
intermediary (in such capacities, the “Escrow Agent”), Wilmington Trust,
National Association, as trustee under the Indenture (as defined herein) (in
such capacity, the “Trustee”), Hilton Escrow Issuer LLC, a Delaware limited
liability company (the “Issuer”), and Hilton Escrow Issuer Corp., a Delaware
corporation (the “Co-Issuer” and, together with the Issuer, the “Issuers”), each
a wholly-owned subsidiary of the Company (as defined below).

R E C I T A L S

WHEREAS, this Agreement is being entered into in connection with the Purchase
Agreement (the “Purchase Agreement”) dated as of August 8, 2016 (the “Issue
Date”), among the Issuers, Hilton Worldwide Holdings Inc., a Delaware
corporation (the “Company”), and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (the “Representative”), as representative of the initial purchasers
named in Annex A thereto (collectively, the “Initial Purchasers”), and in
connection with the Indenture (the “Indenture”) dated as of the date hereof
among the Issuers and the Trustee, relating to the Notes (as defined below) (for
the avoidance of doubt, Wilmington Trust, National Association, whether in its
capacity as Escrow Agent or Trustee, is not a party to the Purchase Agreement,
shall have no duties or obligations thereunder and shall not be deemed to have
knowledge of its terms);

WHEREAS, pursuant to the terms of the Indenture and the Purchase Agreement, the
Issuers are selling $1,000,000,000 aggregate principal amount of the Issuers’
4.250% Senior Notes due 2024 (the “Notes”), and, pursuant to the terms of the
Indenture, the payment of principal, premium, if any, and interest on the Notes
will be fully and unconditionally guaranteed pursuant to the Guarantees of the
Guarantors (as such terms are defined in the Indenture) following the Release
(as defined below);

WHEREAS, concurrently with the closing of the sale of the Notes, the Initial
Purchasers, on behalf of the Issuers, will deposit with the Escrow Agent, as
hereinafter provided, the gross proceeds thereof (which, for the avoidance of
doubt, shall equal $1,000,000,000), which, together with the Additional Amount
(as defined below) deposited directly by or on behalf of the Issuers (in both
cases, in the form of immediately available funds), shall be sufficient to pay
the Special Mandatory Redemption Price (as defined below), assuming redemption
of the Notes occurs on the Initial Escrow Redemption Date (as defined below);



--------------------------------------------------------------------------------

WHEREAS, such funds will be used (a) upon satisfaction of the escrow conditions
set forth in Section 3, by the Issuers for the purposes set forth in
Section 3(a) (including the payment of the Deferred Discount (as defined in the
Purchase Agreement) to the Initial Purchasers), or (b)(i) to pay the aggregate
Special Mandatory Redemption Price for all Notes, and (ii) to pay expenses
incurred by the Initial Purchasers in connection with the purchase and sale of
the Notes that are payable by the Issuers pursuant to the terms of the Purchase
Agreement (for the avoidance of doubt Wilmington Trust, National Association,
whether in its capacity as Escrow Agent or Trustee, is not a party to the
Purchase Agreement) and expenses incurred by the Escrow Agent hereunder;

WHEREAS, as security for their obligations under the Notes and the Indenture,
the Issuers hereby grant to the Trustee, for the sole and exclusive benefit of
the Trustee and the Holders of the Notes, a first priority security interest in
and lien on the Escrow Account (as defined herein) and the Collateral (as
defined herein); and

WHEREAS, the parties have entered into this Agreement in order to set forth the
conditions upon which, and the manner in which, funds will be held in and
disbursed from the Escrow Account and released from the security interest and
lien described above.

A G R E E M E N T

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. All terms used but not defined herein shall have the
meanings ascribed to them in the Indenture. In addition to any other defined
terms used herein, the following terms shall constitute defined terms for
purposes of this Agreement and shall have the meanings set forth below:

“Acceleration Notice” has the meaning set forth in Section 3(e).

“Additional Amount” means an amount of cash equal to $3,895,833.33, which
amount, together with the gross proceeds of the sale of the Notes, equals the
Initial Required Escrow Amount.

“Business Day” means a day other than a Saturday, a Sunday or a day on which
commercial banking institutions are not required to be open in the State of New
York or a place of payment.

“Collateral” has the meaning set forth in Section 6(a).

“Credit Agreement” means that certain Credit Agreement, dated as of October 25,
2013 (as amended, restated, supplemented or otherwise modified from time to
time), by and among Hilton Worldwide Finance LLC, a Delaware limited liability
company, the Company, Deutsche Bank AG New York Branch, as administrative agent,
and the lenders and other parties thereto.

“Default Amount” has the meaning set forth in Section 3(e).

 

2



--------------------------------------------------------------------------------

“Eligible Investment” means cash items, U.S. Government Securities and
investments in money market funds that comply with the risk limiting conditions
of Rule 2a-7 (or any successor rule) of the Securities and Exchange Commission
under the Investment Company Act of 1940, as amended.

“Escrow Account” has the meaning set forth in Section 2(b)(i).

“Escrow Conditions” has the meaning set forth in Section 3(a).

“Escrow Funds” has the meaning set forth in Section 2(b)(i).

“Escrow Redemption Notice” has the meaning set forth in Section 3(b).

“Escrowed Property” has the meaning set forth in Section 2(b)(iii).

“Extended Escrow Redemption Date” means, if the Outside Date is extended
pursuant to Section 2(b)(ii), the third Business Day immediately following the
then applicable Extended Outside Date.

“Extended Outside Date” has the meaning set forth in Section 2(b)(ii).

“Extension Amount” has the meaning set forth in Section 2(b)(ii).

“Extension Election” has the meaning set forth in Section 2(b)(ii).

“Final Escrow Redemption Date” means the Initial Escrow Redemption Date or, if
the Outside Date is extended pursuant to Section 2(b)(ii), such then applicable
Extended Escrow Redemption Date.

“Final Outside Date” means February 14, 2017 or, if such day is not a Business
Day, the first following day that is a Business Day.

“Indemnified Person” has the meaning set forth in Section 5.

“Initial Escrow Redemption Date” means September 21, 2016.

“Initial Outside Date” means September 17, 2016.

“Initial Required Escrow Amount” means $1,003,895,833.33, being an amount equal
to the Special Mandatory Redemption Price for all Notes on the Initial Escrow
Redemption Date (including accrued interest from the Issue Date to, but
excluding, the Initial Escrow Redemption Date).

“Issue Date” has the meaning assigned to such term in the Indenture.

“Offering Memorandum” means the Offering Memorandum dated August 8, 2016
relating to the offering of the Notes.

 

3



--------------------------------------------------------------------------------

“Outside Date” means the Initial Outside Date or, if the Outside Date is
extended pursuant to Section 2(b)(ii), such then applicable Extended Outside
Date.

“Parent” means Hilton Worldwide Finance LLC, a Delaware limited liability
company.

“Release” has the meaning set forth in Section 3(a).

“Release Request” has the meaning set forth in Section 3(a).

“Representative Officer” means any officer of the Escrow Agent who has direct
responsibility for the administration of this Agreement and shall also mean any
other officer of the Escrow Agent to whom any matter related to this Agreement
is referred because of such person’s knowledge of and familiarity with the
particular subject matter.

“Required Escrow Amount” means, on any date, (a) the Initial Required Escrow
Amount, or (b) if the Outside Date has been extended pursuant to Section
2(b)(ii) as of such date, an amount equal to the Initial Required Escrow Amount
plus the aggregate of the Extension Amounts for each Extension Election
occurring on or prior to such date.

“Restricted Subsidiary” has the meaning assigned to such term in the Indenture.

“Secured Obligations” has the meaning set forth in Section 6(a).

“Special Mandatory Redemption” means the obligation of the Issuers to redeem all
of the Notes pursuant to Section 3.08 of the Indenture.

“Special Mandatory Redemption Date” means the date specified in an Escrow
Redemption Notice to redeem all the Notes that is not more than three Business
Days following the date such Escrow Redemption Notice is provided pursuant to
this Agreement (and in any event no later than the Final Escrow Redemption
Date).

“Special Mandatory Redemption Price” means a price equal to 100.0% of the
principal amount of the Notes to be redeemed on any Special Mandatory Redemption
Date, plus accrued and unpaid interest thereon from the Issue Date, or from the
most recent date to which interest has been paid or provided for, to, but
excluding, such Special Mandatory Redemption Date.

“Surviving Issuer” means Hilton Domestic Operating Company Inc., a Delaware
corporation.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

Section 2. Escrow Account; Escrow Agent; Extensions.

(a) Appointment of the Escrow Agent. The Issuers hereby appoint Wilmington
Trust, National Association, as Escrow Agent in accordance with the

 

4



--------------------------------------------------------------------------------

terms and conditions set forth herein, and Wilmington Trust, National
Association hereby accepts such appointment subject to the terms and conditions
set forth herein.

(b) Establishment of Escrow Account; Extensions.

(i) Concurrently with the execution and delivery hereof, (A) the Escrow Agent
shall establish a segregated escrow account in the name of the Trustee entitled
“Hilton Escrow Issuer LLC—Escrow Account” Account #117647-000 (the “Escrow
Account”), (B) the Initial Purchasers, at the direction of the Issuers (which
direction is hereby given), shall deposit with the Escrow Agent, for credit to
the Escrow Account, the gross proceeds from the sale of the Notes, and (C) the
Issuers shall deposit with the Escrow Agent, for credit to the Escrow Account,
the Additional Amount (the amounts referred to in clauses (B) and (C),
collectively, the “Escrow Funds”). The Issuers, the Trustee and the Escrow Agent
hereby agree that the “securities intermediary’s jurisdiction” of the Escrow
Agent is the State of New York for purposes of the UCC, including Section 9-305
and Section 8-110 thereof.

(ii) The Issuers may, from time to time by written notice to the Trustee and the
Escrow Agent (an “Extension Election”) delivered not later than one Business Day
prior to, in the case of the first such Extension Election, the Initial Outside
Date, and thereafter, the Extended Outside Date then in effect, make an election
to extend the Outside Date then in effect to a date (the “Extended Outside
Date”) specified by the Issuers in such notice, so long as, substantially
concurrently with the provision of such notice and in any event prior to the
then applicable Outside Date, the Issuers deposit or cause to be deposited with
the Escrow Agent (or direct the deposit of) an amount in cash sufficient (as
determined solely by the Escrow Issuers) (an “Extension Amount”), when taken
together with the amount of funds then on deposit in the Escrow Account, to pay
an amount equal to 100.0% of the principal amount of the Notes plus accrued and
unpaid interest on the Notes from the Issue Date, or from the most recent date
to which interest has been paid or provided for, to, but excluding, the Extended
Escrow Redemption Date based on such Extended Outside Date; provided that in no
event shall the Outside Date as so extended be later than the Final Outside
Date.

(iii) The Escrow Agent shall accept the Escrow Funds, as well as any Extension
Amount that may become payable pursuant to Section 2(b)(ii), and shall hold such
funds and the proceeds thereof in the Escrow Account. All amounts so deposited,
including any amounts invested in Eligible Investments pursuant to this
Section 2(b)(iii), and the interest on, and dividends, distributions and other
payments or proceeds in respect of, any such deposits or invested amounts, less
any amounts released pursuant to the terms of this Agreement, shall constitute
the “Escrowed Property.”

 

5



--------------------------------------------------------------------------------

The Escrow Agent shall invest any portion of the Escrowed Property that is cash
in any Eligible Investments maturing on or before the then applicable Outside
Date, as may be directed jointly by the Issuers in writing from time to time. If
and until the Escrow Agent receives a different joint written direction, the
Issuers hereby direct the Escrow Agent to invest any cash credited to the Escrow
Account in accordance with Annex IV hereto. In selecting any Eligible
Investments for investment, the Issuers shall determine that the proceeds
thereof at maturity or withdrawal, which shall occur on or before the then
applicable Outside Date), when added to the balance of the Escrowed Property
without the reinvestment thereof or sale prior to maturity, provide funds to the
Escrow Agent in an amount at least equal to the then applicable Required Escrow
Amount. All such property shall be held in the Escrow Account until disbursed in
accordance with the terms hereof. The Escrow Account and all property held
therein by the Escrow Agent shall be under the “control” (within the meaning of
Section 9-104 of the UCC) of the Trustee for the benefit of itself and the
Holders of the Notes.

(iv) The obligation and liability of the Escrow Agent to make the payments and
transfers required by this Agreement shall be limited to the Escrowed Property.
The Escrow Agent shall not be liable for any loss resulting from any investment
made pursuant to this Agreement in compliance with the provisions hereof, from
the sale or liquidation of any Eligible Investment required pursuant to the
terms hereof, or any shortfall in the value of the Escrowed Property that might
result therefrom.

(c) Escrow Agent Compensation; Expense Reimbursement.

(i) [Reserved]

(ii) The Issuers, jointly and severally, shall reimburse the Escrow Agent, upon
request, for all reasonable expenses, disbursements and advances incurred or
made by the Escrow Agent in implementing any of the provisions of this
Agreement, including compensation and the reasonable expenses and disbursements
of its counsel. Except as set forth in Section 3(b) and Section 3(e), the Escrow
Agent shall be paid any such expenses owed to it directly by or on behalf of the
Issuers and shall not disburse from the Escrow Account any such amounts, nor
shall the Escrow Agent have any interest in the Escrow Account with respect to
such amounts. The provisions of this clause (ii) shall survive the termination
of this Agreement and survive the resignation or removal of the Escrow Agent.

(d) Substitution of Escrow Agent. The Escrow Agent may resign by giving no less
than 30 Business Days’ prior written notice to the Issuers and the Trustee. Such
resignation shall take effect upon the later to occur of (i) delivery of

 

6



--------------------------------------------------------------------------------

all Escrowed Property maintained by the Escrow Agent hereunder and copies of all
books, records and other documents in the Escrow Agent’s possession relating to
the Escrowed Property or this Agreement, in each case to a successor escrow
agent mutually approved by the Issuers and the Trustee (which approvals shall
not be unreasonably withheld or delayed) and to an account under the control of
the Trustee, provided that the “securities intermediary’s jurisdiction” of such
successor escrow agent shall be the State of New York for purposes of the UCC,
including Section 9-305 and Section 8-110 thereof, and (ii) the Issuers, the
Trustee and such successor escrow agent entering into this Agreement or any
written successor agreement no less favorable to the interests of the Holders of
the Notes and the Trustee than this Agreement. The Escrow Agent shall thereupon
be discharged of all obligations under this Agreement and shall have no further
duties, obligations or responsibilities in connection herewith, except to the
limited extent set forth in Section 4. If a successor escrow agent has not been
appointed or has not accepted such appointment within 30 Business Days after
notice of resignation is given to the Issuers and the Trustee, the Escrow Agent
may apply at the expense of the Issuers to a court of competent jurisdiction for
the appointment of a successor escrow agent.

Section 3. Release of Escrowed Property.

(a) If at any time on or prior to 10:00 a.m. (New York City time) on the then
applicable Outside Date, the Issuers deliver to the Escrow Agent and the Trustee
an Officer’s Certificate substantially in the form set forth in Annex I hereto
(a “Release Request”) certifying that substantially concurrently with or, in the
case of clause (i) below, promptly following, the release of the Escrowed
Property from the Escrow Account (the “Release”):

(i) the Issuer Capitalization (as defined in the Indenture) shall be
consummated;

(ii) each of the Issuers shall have merged with and into the Surviving Issuer,
with the Surviving Issuer as the surviving entity, and the Surviving Issuer
shall have assumed, pursuant to one or more supplemental indentures in the form
attached to the Indenture, the obligations of the Issuers under the Indenture
and the Notes;

(iii) the Company, Parent and each of Parent’s domestic Restricted Subsidiaries
(other than the Issuers or the Surviving Issuer) that guarantees any
Indebtedness (as defined in the Indenture) of Parent under the Credit Agreement
on such day shall have become a Guarantor with respect to the Notes pursuant to
one or more supplemental indentures in the form attached to the Indenture; and

(iv) the opinion of counsel contemplated by Section 3(n)(i) of the Purchase
Agreement shall have been furnished to the Initial Purchasers and the Trustee
(collectively, the “Escrow Conditions”),

 

7



--------------------------------------------------------------------------------

the Escrow Agent shall liquidate all Escrowed Property then held by it and shall
(A) pay out of the Escrowed Property, to the Representative for the account of
the Initial Purchasers, $17,500,000 (which is the Deferred Discount payable by
the Issuers pursuant to Section 2(d) of the Purchase Agreement), and (B) pay all
remaining Escrowed Property then held by it to or for the account of (and at the
direction of) the Issuers, in each case by wire transfer of immediately
available funds in accordance with the instructions set forth in Schedule A of
the Release Request no later than 10:00 a.m. (New York City time) on the
Business Day immediately following the date such Release Request is delivered.

(b) If no later than 11:00 a.m. (New York City time) on the then applicable
Outside Date, the Escrow Agent receives a written notice (i) from the Issuers to
the Escrow Agent and the Trustee, to the effect that the Escrow Conditions will
not be satisfied and that the Special Mandatory Redemption is to occur or
(ii) from the Trustee, in each case substantially in the form set forth in Annex
II hereto (an “Escrow Redemption Notice”), which notice shall set forth the
Special Mandatory Redemption Date and the Special Mandatory Redemption Price,
then the Escrow Agent shall liquidate all Escrowed Property then held by it and
pay to the Trustee, to the extent of the proceeds of such liquidated Escrowed
Property, an amount in cash equal to the aggregate Special Mandatory Redemption
Price for all Notes specified in the Escrow Redemption Notice by wire transfer
of immediately available funds in accordance with the instructions set forth in
the Escrow Redemption Notice no later than noon (New York City time) on such
Special Mandatory Redemption Date. Concurrently with such release to the
Trustee, the Escrow Agent shall, to the extent of any excess Escrowed Property
remaining after payment of the Special Mandatory Redemption Price:

(i) FIRST, pay to the Initial Purchasers the out-of-pocket expenses of the
Initial Purchasers payable by the Issuers pursuant to Section 6 of the Purchase
Agreement (in such amount and pursuant to such wire instructions as the Issuers
shall notify the Escrow Agent in the Escrow Redemption Notice);

(ii) SECOND, pay to the Escrow Agent any amount owed at such time, if any,
pursuant to Section 2(c) and Section 5 hereof; and

(iii) THIRD, pay any remaining amount of such excess Escrowed Property, after
indefeasible payment in full of all the obligations under the Indenture, to the
Issuers promptly (in such amount and pursuant to such wire instructions as the
Issuer shall notify the Escrow Agent in the Escrow Redemption Notice) or as a
court of competent jurisdiction may direct,

in each case by wire transfer of immediately available funds in accordance with
the instructions and amounts set forth in the Escrow Redemption Notice.

 

8



--------------------------------------------------------------------------------

In the event that (A) neither a Release Request nor an Extension Election has
been delivered by the Issuers pursuant to Section 3(a) prior to 10:00 a.m. (New
York City time) on the applicable Outside Date and (B) an Escrow Redemption
Notice has not been delivered by the Issuers pursuant to this Section 3(b) prior
to 10:00 a.m. (New York City time) on the then applicable Outside Date, then the
Trustee shall deliver an Escrow Redemption Notice to the Escrow Agent pursuant
to this Section 3(b) prior to 11:00 a.m. (New York City time) to the effect that
the Special Mandatory Redemption is to occur on the then applicable Final Escrow
Redemption Date, which notice shall (1) set forth the Special Mandatory
Redemption Price and (2) specify the Final Escrow Redemption Date as the Special
Mandatory Redemption Date.

(c) If at any time the Escrowed Property has an aggregate value in excess of the
then applicable Required Escrow Amount, the Escrow Agent, upon receipt of an
Officer’s Certificate from the Issuers certifying as to such event and
specifying the amount in excess of such Required Escrow Amount, shall cause the
release of such excess Escrowed Property to or for the account of the Issuers,
or at their direction, by wire transfer of immediately available funds in
accordance with the instructions set forth in such Officer’s Certificate.

(d) Notwithstanding paragraphs 3(a), Section 3(b) and Section 3(c) above, but
subject to paragraph 3(e) below, if the Escrow Agent receives a notice from the
Trustee or an Issuer that a Default has occurred and is continuing, the Escrow
Agent shall not release any Escrowed Property to the Issuers unless and until
the Escrow Agent receives a notice from the Trustee that such Default is not
continuing.

(e) Notwithstanding paragraphs 3(a), (b) and (c) above, if the Escrow Agent
receives a written notice from the Trustee substantially in the form set forth
in Annex III hereto (an “Acceleration Notice”) to the effect that the principal
of, and accrued interest on, the Notes (the “Default Amount”) has become
immediately due and payable pursuant to Section 6.02 of the Indenture, the
Escrow Agent shall liquidate all Escrowed Property then held by it within one
Business Day, and shall release to the Trustee for payment to the Holders of the
Notes in accordance with Section 6.13 of the Indenture, to the extent of the
proceeds of such liquidated Escrowed Property, an amount of Escrowed Property
sufficient to pay the Default Amount. Concurrently with such release to the
Trustee, the Escrow Agent shall, out of any excess Escrowed Property:

(i) FIRST, pay to the Initial Purchasers the out-of-pocket expenses of the
Initial Purchasers payable by the Issuers pursuant to Section 6 of the Purchase
Agreement (in such amount as the Issuers shall notify the Escrow Agent);

 

9



--------------------------------------------------------------------------------

(ii) SECOND, pay to the Escrow Agent any amount owed at such time, if any,
pursuant to Section 2(c) hereof and Section 5 hereof; and

(iii) THIRD, pay any remaining amount of such excess Escrowed Property to the
Issuers,

in each case by wire transfer of immediately available funds in accordance with
the instructions and amounts set forth in Schedule A to Annex III hereto.

Section 4. Limitation of Escrow Agent’s Liability; Responsibilities of Escrow
Agent. The Escrow Agent’s responsibility and liability under this Agreement
shall be limited as follows:

(a) the Escrow Agent does not represent, warrant or guaranty to the Trustee or
the Holders of the Notes from time to time the performance of the Issuers;

(b) the Escrow Agent shall have no responsibility to the Issuers, the Trustee or
the Holders of the Notes from time to time as a consequence of performance or
non-performance by the Escrow Agent hereunder, except for any gross negligence
or willful misconduct of the Escrow Agent;

(c) the Issuers shall remain solely responsible for all aspects of the Issuers’
business and conduct;

(d) the Escrow Agent shall not be obligated to supervise, inspect or inform the
Issuers or any third party of any matter referred to above; and

(e) the Escrow Agent shall not be required to, and shall not, expend or risk any
of its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder.

In no event shall the Escrow Agent be liable (i) for relying upon any judicial
or administrative order or judgment, upon any opinion of counsel or upon any
certification, instruction, notice, or other writing delivered to it by the
Issuers or the Trustee in compliance with the provisions of this Agreement,
(ii) for acting in accordance with or relying upon any instruction, notice,
demand, certificate or document believed by it in good faith to be genuine and
to have been signed or presented by the proper person, (iii) for any
consequential, punitive or special damages, (iv) for the acts or omissions of
its nominees, correspondents, designees, subagents or subcustodians; provided,
that such nominees, correspondents, designees, subagents or subcustodians were
chosen with due care by the Escrow Agent, or (v) for an amount in excess of the
value of the Escrowed Property then credited to the Escrow Account.

The rights and powers granted to the Escrow Agent hereunder are being granted in
order to preserve and protect the Trustee’s and the Holders’ of Notes security
interest in and to the Collateral granted hereby and shall not be interpreted
to, and shall not,

 

10



--------------------------------------------------------------------------------

impose any duties (whether express or implied, and including fiduciary duties)
on the Escrow Agent in connection therewith other than those imposed under
applicable law. The Escrow Agent shall exercise the same degree of care in the
custody and preservation of the Collateral in its possession as it exercises
toward its own similar property and shall not be held to any higher standard of
care under this Agreement, nor be deemed to owe any fiduciary duty to the
Issuers, the Holders or any other party.

At any time the Escrow Agent may request in writing an instruction in writing
from the Issuers (other than any disbursement pursuant to Section 3(e)), and may
at its own option include in such request the course of action it proposes to
take and the date on which it proposes to act, regarding any matter arising in
connection with its duties and obligations hereunder; provided, however, that
the Escrow Agent shall state in such request that it believes in good faith that
such proposed course of action is not contrary to another identified provision
of this Agreement. The Escrow Agent shall not be liable to the Issuers for
acting without the Issuers’ consent in accordance with such a proposal on or
after the date specified therein if (i) the specified date is at least five
Business Days after the Issuers receive the Escrow Agent’s request for
instructions and its proposed course of action, and (ii) prior to so acting, the
Escrow Agent has not received the written instructions requested from the
Issuers.

The Escrow Agent may act pursuant to the advice of counsel chosen by it with
respect to any matter relating to this Agreement, and the reasonable fees and
expenses of such counsel shall be paid by the Issuers, and shall not be liable
for any action taken or omitted in accordance with such advice, except for any
such action taken or omitted in bad faith.

In the event of any ambiguity in the provisions of this Agreement with respect
to any funds, securities or property deposited hereunder, or instruction, notice
or certification delivered hereunder, the Escrow Agent shall be entitled to
refrain from complying with any and all claims, demands or instructions with
respect to such funds, securities or property, and the Escrow Agent shall not be
or become liable for its failure or refusal to comply with conflicting claims,
demands or instructions. The Escrow Agent shall be entitled to refuse to act
until either any conflicting or adverse claims or demands shall have been
finally determined by a court of competent jurisdiction or settled by agreement
between the conflicting claimants as evidenced in a writing reasonably
satisfactory to the Escrow Agent, or the Escrow Agent shall have received
security or an indemnity satisfactory to the Escrow Agent sufficient to save the
Escrow Agent harmless from and against any and all loss, liability or expense
which the Escrow Agent may incur by reason of its acting. The Escrow Agent may
in addition elect in its sole option to commence an interpleader action or seek
other judicial relief or orders as the Escrow Agent may deem necessary. The
costs and expenses (including reasonable attorney’s fees and expenses) incurred
in connection with such proceedings shall be paid by, and shall be deemed an
obligation of the Issuers.

No provision of this Agreement shall require the Escrow Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder.

 

11



--------------------------------------------------------------------------------

The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorism or war, the failure or malfunction of
communication or computer systems, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility).

Section 5. Indemnity. The Issuers shall, jointly and severally, indemnify, hold
harmless and defend the Trustee and the Escrow Agent and their respective
directors, officers, agents, employees and controlling persons (each, an
“Indemnified Person”) from and against any and all claims, actions, obligations,
liabilities and expenses, including reasonable defense costs, reasonable
investigative fees and costs, reasonable legal fees, and claims for damages,
arising from the Trustee’s or the Escrow Agent’s performance or non-performance,
or in connection with the Escrow Agent’s acceptance of appointment as the Escrow
Agent, under this Agreement, except to the extent that such liability, expense
or claim shall have been caused by the gross negligence or willful misconduct of
any such Indemnified Person. The provisions of this Section 5 shall survive any
termination, satisfaction or discharge of this Agreement as well as the
resignation or removal of the Escrow Agent.

Section 6. Grant of Security Interest; Instructions to Escrow Agent.

(a) The Issuers hereby irrevocably grant a first priority security interest in
and lien on, and pledge, assign, transfer and set over to the Trustee for its
own benefit and the benefit of the Holders of the Notes, all of their respective
right, title and interest in, to the extent applicable:

(i) the Escrow Account, and all “financial assets” (as such term is defined in
Section 8-102(a) of the UCC) and other property now or hereafter placed or
deposited in, or delivered to the Escrow Agent for placement or deposit in, the
Escrow Account, including, without limitation, all funds held therein, and all
Eligible Investments held by (or otherwise maintained in the name of) the Escrow
Agent pursuant to Section 2;

(ii) all “security entitlements” (as such term is defined in Section 8-102(a) of
the UCC) from time to time credited to the Escrow Account;

(iii) all claims and rights of whatever nature which the Issuers may now have or
hereafter acquire against any third party in respect of any of the Collateral
described in this Section 6 (including any claims or rights in respect of any
security entitlements credited to an account of the Escrow Agent maintained at
The Depository Trust Company or any other clearing corporation) or any other
“securities intermediary” (as such terms are defined in Section 8-102(a) of the
UCC);

 

12



--------------------------------------------------------------------------------

(iv) all rights which the Issuers have under this Agreement and all rights they
may now have or hereafter acquire against the Escrow Agent in respect of its
holding and managing all or any part of the Collateral; and

(v) all “proceeds” (as such term is defined in Section 9-102(a) of the UCC) of
any of the foregoing,

(collectively, the “Collateral”), in order to secure all obligations and
indebtedness of the Issuers under the Indenture, the Notes and any other
obligation, now or hereafter arising, of every kind and nature, owed by the
Issuers under the Indenture or the Notes to the Holders of the Notes or to the
Trustee or any predecessor Trustee (collectively, the “Secured Obligations”).
The Escrow Agent hereby acknowledges the Trustee’s security interest and lien as
set forth above. The Issuers shall not grant or cause or permit any other person
to obtain a security interest, encumbrance, lien or other claim, direct or
indirect, in the Issuers’ right, title or interest in the Escrow Account or any
Collateral.

(b) The Issuers and the Trustee hereby irrevocably instruct the Escrow Agent to,
and the Escrow Agent shall:

(i) maintain the Escrow Account for the sole and exclusive benefit of the
Trustee on its behalf and on behalf of the Holders of the Notes to the extent
specifically required herein; treat all property in the Escrow Account as
“financial assets” (as defined in Section 8-102(a) of the UCC); take all steps
reasonably specified in writing by the Issuers pursuant to this Section 6 to
cause the Trustee to enjoy continuous perfected first priority security interest
under the UCC, any other applicable statutory or case law or regulation of the
State of New York and any applicable law or regulation of the United States in
the Collateral and except as otherwise required by law, maintain the Collateral
free and clear of all liens, security interests, safekeeping or other charges,
demands and claims of any nature now or hereafter existing in favor of anyone
other than the Trustee;

(ii) promptly notify the Trustee if a Representative Officer of the Escrow Agent
receives written notice that any Person other than the Trustee has or purports
to have a lien or security interest upon any portion of the Collateral; and

(iii) in addition to requesting disbursement of amounts held in the Escrow
Account pursuant to and in accordance with Section 3, upon an Event of Default
and for so long as such Event of Default continues, the Trustee may exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party under the UCC or other applicable law.

 

13



--------------------------------------------------------------------------------

The lien and security interest provided for in this Section 6 shall
automatically terminate and cease as to, and shall not extend or apply to, and
the Trustee and the Escrow Agent shall have no security interest in, any funds
disbursed by the Escrow Agent to the Issuers pursuant to this Agreement to the
extent not inconsistent with the terms hereof. The Escrow Agent shall not have
any right to receive compensation from the Trustee and shall have no authority
to obligate the Trustee or to compromise or pledge its security interest
hereunder. Accordingly, the Escrow Agent is hereby directed to cooperate with
the Trustee in the exercise of its rights in the Collateral provided for herein.

(c) Any money collected by the Trustee pursuant to Section 6(b)(iii) shall be
applied as provided in Section 3(e). Neither the Trustee nor the Escrow Agent
shall have any liability for any shortfall in the payment of Special Mandatory
Redemption Price.

(d) The Issuers will execute and deliver or cause to be executed and delivered,
or use their reasonable best efforts to procure, all assignments, instruments
and other documents, deliver any instruments to the Trustee and take any other
actions that are necessary or desirable, and shall direct the Trustee in writing
to take all actions necessary on its part, to perfect, continue the perfection
of, or protect the first priority of the Trustee’s security interest in and to
the Collateral, to protect the Collateral against the rights, claims, or
interests of third persons or to effect the purposes of this Agreement. The
Issuers also hereby authorize the Trustee to file any financing or continuation
statements with respect to the Collateral in such jurisdictions and filing
offices and containing such description of Collateral as are reasonably
necessary in order to perfect the security interest granted herein without their
respective signature (to the extent permitted by applicable law), and any such
filing is hereby authorized to be made by the Initial Purchasers or their
counsel on behalf of the Trustee. The Issuers shall pay all reasonable costs
incurred in connection with any of the foregoing, it being understood that the
Trustee shall have no duty to determine whether to file or record any document
or instrument relating to Collateral. Neither the Trustee nor the Escrow Agent
shall have any duty or obligation to file or record any document or otherwise to
see to the grant or perfection of any security interest granted hereunder.

(e) Each of the Issuers hereby appoints the Trustee as attorney-in-fact with
full power of substitution to do any act that such Issuer is obligated hereby to
do, and the Trustee may, but shall not be obligated to, exercise such rights as
such Issuer might exercise with respect to the Collateral and take any action in
such Issuer’s name to protect the Trustee’s security interest hereunder.

(f) If at any time the Escrow Agent shall receive any “entitlement order” (as
such term is defined in Section 8-102(a)(8) of the UCC) or any other
instructions issued by the Trustee directing the disposition of funds in the
Escrow Account or otherwise related to the Escrow Account, the Escrow Agent
shall comply with any such entitlement order or instructions without further
consent by the Issuers or any other person.

 

14



--------------------------------------------------------------------------------

(g) The Escrow Agent represents that it is a “securities intermediary” and that
the Escrow Account is a “securities account” (as each such term is defined in
the UCC).

(h) The Issuers hereby confirm that the arrangements established under this
Section 6 constitute “control” by the Trustee of the Escrow Account (as such
term is defined in Article 9 of the UCC). The Escrow Agent and the Issuers have
not entered and will not enter into any other agreement with respect to control
of the Escrow Account or purporting to limit or condition the obligation of the
Escrow Agent to comply with any orders or instructions of the Trustee with
respect to the Escrow Account as set forth in this Section 6. In the event of
any conflict with respect to control over the Escrow Account between this
Agreement (or any portion hereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail.

(i) The Escrow Agent hereby agrees that any security interest in, lien on,
encumbrance, claim or right of setoff against, the Escrow Account or any funds
therein that it now has or subsequently obtains shall be subordinate to the
security interest of the Trustee in the Escrow Account and the funds therein or
credited thereto. Except as otherwise set forth herein, the Escrow Agent agrees
not to exercise any present or future right of recoupment or set-off against the
Escrow Account or to assert against the Escrow Account any present or future
security interest, banker’s lien or any other lien or claim (including claim for
penalties) that the Escrow Agent may at any time have against or in the Escrow
Account or any funds therein.

Section 7. Termination. This Agreement and the security interest in the Escrowed
Property evidenced by this Agreement shall terminate automatically and be of no
further force or effect upon the distribution of all Escrowed Property in
accordance with Section 3 hereof; provided, however, that the obligations of the
Issuers under Section 2(c) and Section 5 (and any existing claims thereunder)
shall survive termination of this Agreement and the resignation or removal of
the Escrow Agent. At such time, upon the written request of the Issuers or the
Surviving Issuer, the Escrow Agent shall deliver to the Issuers or the Surviving
Issuer, as applicable, all of the Escrowed Property hereunder that has not been
disbursed or applied by the Escrow Agent in accordance with the terms of this
Agreement and the Indenture. Such delivery shall be without warranty by or
recourse to the Escrow Agent in its capacity as such, except as to the absence
of any liens on the Escrowed Property created by the Escrow Agent, and shall be
at the sole expense of the Issuer.

Section 8. Security Interest Absolute. All rights of the Trustee for its own
benefit and the benefit of the Holders of the Notes and security interests
hereunder, and all obligations of the Issuers hereunder, shall be absolute and
unconditional irrespective of:

(a) any lack of validity or enforceability of the Indenture or any other
agreement or instrument relating thereto;

 

15



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Indenture;

(c) any exchange, surrender, release or non-perfection of any Liens on any other
collateral for all or any of the Secured Obligations; or

(d) to the extent permitted by applicable law, any other circumstance which
might otherwise constitute a defense available to, or a discharge of, the
Issuers in respect of the Secured Obligations or of this Agreement.

Section 9. Miscellaneous.

(a) Waiver. Any party hereto may specifically waive any breach of this Agreement
by any other party, but no such waiver shall be deemed to have been given unless
such waiver is in writing, signed by the waiving party and specifically
designating the breach waived, nor shall any such waiver constitute a continuing
waiver of similar or other breaches.

(b) Invalidity. If for any reason whatsoever any one or more of the provisions
of this Agreement shall be held or deemed to be inoperative, unenforceable or
invalid in a particular case or in all cases, such circumstances shall not have
the effect of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid, and the inoperative, unenforceable or
invalid provision shall be construed as if it were written so as to effectuate,
to the maximum extent possible, the parties’ intent.

(c) Assignment. This Agreement is personal to the parties hereto, and the rights
and duties of the Issuers hereunder shall not be assignable except with the
prior written consent of the other parties. Notwithstanding the foregoing, this
Agreement shall inure to and be binding upon the parties and their successors
and permitted assigns.

(d) Benefit. This Agreement shall be binding upon the parties hereto and their
successors and permitted assigns. Nothing in this Agreement, express or implied,
shall give to any person, other than the parties hereto and their successors
hereunder any benefit or any legal or equitable right, remedy or claim under
this Agreement.

(e) Entire Agreement; Amendments. This Agreement and the Indenture contain the
entire agreement among the parties with respect to the subject matter hereof and
supersede any and all prior agreements, understandings and commitments, whether
oral or written. Any amendment or waiver of any provision of this Agreement and
any consent to any departure by the Issuers from any provision of this Agreement
shall be effective only if made or duly given in

 

16



--------------------------------------------------------------------------------

compliance with all of the terms and provisions of the Indenture, and neither
the Escrow Agent nor the Trustee shall be deemed, by any act, delay, indulgence,
omission or otherwise, to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof; provided, for the avoidance of doubt, that the
parties hereto may amend or supplement this Agreement without the consent of any
Holder (as defined in the Indenture) in order to (x) cure any ambiguity,
omission, mistake, defect or inconsistency or (y) to conform the text of this
Agreement to any provision of the “Description of the Notes” section of the
Offering Memorandum to the extent that such section in such “Description of the
Notes” was intended to be a verbatim recitation of a provision of this
Agreement. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Escrow Agent or the
Trustee of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Escrow Agent or the Trustee
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

(f) Notices. All notices and other communications required or permitted to be
given or made under this Agreement shall be in writing and shall be deemed to
have been duly given and received when actually received (i) on the day of
delivery; (ii) three Business Days following the day sent, when sent by United
States certified mail, postage and certification fee prepaid, return receipt
requested, addressed as set forth below; (iii) when transmitted by telecopy to
the telecopy number set forth below with verbal confirmation of receipt by the
telecopy operator; or (iv) one Business Day following the day timely delivered
to a next-day air courier addressed as set forth below:

To the Escrow Agent:

Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Facsimile: (302) 636-4145

Attention: W. Thomas Morris, II

To the Trustee:

Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Facsimile: (302) 636-4145

Attention: Hilton Notes Administrator

 

17



--------------------------------------------------------------------------------

To the Issuers, the Surviving Issuer or the Company:

Hilton Worldwide Holdings, Inc.

7930 Jones Branch Drive, Suite 1100

McLean, Virginia 22102

Facsimile: (703) 883-6188

Attention: Kristin A. Campbell, Executive Vice President and General Counsel

With a copy to (which shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Facsimile: (212) 455-2502

Attention: Edgar J. Lewandowski

or at such other address as the specified entity most recently may have
designated in writing in accordance with this Section 9(f). Notwithstanding the
foregoing, notices and other communications to the Trustee or the Escrow Agent
pursuant to clauses (ii) and (iv) of this Section 9(f) shall not be deemed duly
given and received until actually received by the Trustee or the Escrow Agent,
as applicable, at its address set forth above.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(h) Captions. Captions in this Agreement are for convenience only and shall not
be considered or referred to in resolving questions of interpretation of this
Agreement.

(i) Choice of Law; Submission to Jurisdiction. THIS AGREEMENT, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE PARTIES TO
THIS AGREEMENT HEREBY AGREE THAT JURISDICTION OVER SUCH PARTIES AND OVER THE
SUBJECT MATTER OF ANY ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT MAY BE
EXERCISED BY A COMPETENT COURT OF THE CITY AND STATE OF NEW YORK, OR BY A
COMPETENT UNITED STATES COURT, SITTING IN NEW YORK CITY. EACH OF THE ISSUERS,
THE TRUSTEE AND THE ESCROW AGENT HEREBY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS. EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO A TRIAL BY JURY AND
TO ASSERT COUNTERCLAIMS OTHER THAN MANDATORY COUNTERCLAIMS IN ANY ACTION OR
PROCEEDING RELATING TO OR ARISING FROM, DIRECTLY OR INDIRECTLY, THIS AGREEMENT.
EACH ISSUER HEREBY WAIVES

 

18



--------------------------------------------------------------------------------

PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT THE ADDRESS LAST
SPECIFIED FOR NOTICES HEREUNDER, AND SUCH SERVICE SHALL BE DEEMED COMPLETED TEN
(10) CALENDAR DAYS AFTER THE SAME IS SO MAILED. FOR PURPOSES OF THE UCC, NEW
YORK SHALL BE THE ESCROW AGENT’S JURISDICTION.

(j) Representations and Warranties of Issuers. Each Issuer hereby represents and
warrants that this Agreement has been duly authorized, executed and delivered on
its behalf and constitutes its legal, valid and binding obligation, enforceable
in accordance with its terms (except as the enforcement thereof may be limited
by bankruptcy, reorganization, insolvency (including without limitation, all
laws relating to fraudulent transfers), moratorium or other laws relating to or
affecting creditors’ rights and remedies generally and except as the enforcement
thereof is subject to equitable principles regardless of whether enforcement is
considered in a proceeding at law or in equity). The execution, delivery and
performance of this Agreement by the Issuers does not violate any applicable law
or regulation to which the Issuers are subject and does not require the consent
of any governmental or other regulatory body to which the Issuers are subject,
except for such consents and approvals as have been obtained and are in full
force and effect. The Issuers are, with respect to the Collateral delivered
pursuant to this Agreement, the beneficial owners of such Collateral, free and
clear of any Lien or claims of any Person (except for the security interest
granted under this Agreement) and are the only “entitlement holders” (as defined
in Section 8-102(a)(7) of the UCC) of the Escrow Account and the “financial
assets” (as defined in Section 8-102(a) of the UCC).

(k) Representations and Warranties of Escrow Agent and Trustee. The Escrow Agent
hereby represents and warrants that this Agreement has been duly authorized,
executed and delivered on its behalf and constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms. The
Trustee hereby represents and warrants that the person executing this Agreement
is duly authorized to so execute this Agreement, and that this Agreement has
been duly executed and delivered on its behalf.

(l) No Adverse Interpretation of Other Agreements. This Agreement may not be
used to interpret another pledge, security or debt agreement of any Issuer or
any subsidiary thereof. No such pledge, security or debt agreement may be used
to interpret this Agreement.

(m) Interpretation of Agreement. All terms not defined herein or in the
Indenture shall have the meaning set forth in the UCC, except where the context
otherwise requires. To the extent a term or provision of this Agreement relating
to the Trustee or the Issuers conflicts with the Indenture, the Indenture shall
control with respect to the subject matter of such term or provision. Acceptance
of or acquiescence in a course of performance rendered under this Agreement
shall not

 

19



--------------------------------------------------------------------------------

be relevant to determine the meaning of this Agreement even though the accepting
or acquiescing party had knowledge of the nature of the performance and
opportunity for objection.

(n) Survival of Provisions. All representations, warranties and covenants of the
Issuers contained herein shall survive the execution and delivery of this
Agreement, and shall terminate only upon the termination of this Agreement.

(o) Patriot Act. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account. For a non- individual person such as a business entity, a charity, a
trust or other legal entity, the Escrow Agent will ask for documentation to
verify its formation and existence as a legal entity. The Escrow Agent may also
ask to see financial statements, licenses, identification and authorization
documents from individuals claiming authority to represent the entity or other
relevant documentation.

(p) Security Advice. The Issuers acknowledge that regulations of the Comptroller
of the Currency grant the Issuers the right to receive brokerage confirmations
of the security transactions as they occur. The Issuers specifically waive such
notification to the extent permitted by law and will receive periodic cash
transaction statements that will detail all investment transactions.

(q) Call Back Procedures. Concurrently with the execution of this Agreement, the
Issuers shall deliver to the Escrow Agent authorized signers’ forms in the form
of Exhibit A-1 to this Escrow Agreement. The Escrow Agent is authorized to
confirm each funds transfer instruction received in the name of the Issuers,
whether in writing, by telecopier or otherwise, by confirming via telephone
call-back to an authorized individual of the applicable party as evidenced in
Exhibit A-1, and the Escrow Agent may rely upon the confirmations of anyone
purporting to be the person or persons so designated. Once delivered to the
Escrow Agent, Exhibit A-1 may be revised, supplemented or rescinded only in
writing signed by an authorized representative of the applicable party in the
manner set forth herein or therein. Such revisions, supplements or rescissions
shall be effective on the next Business Day after delivery thereof (or, if
delivered after 2:00 p.m. (New York City time) on the second Business Day after
delivery thereof) to the Escrow Agent at its notice address set forth in
Section 9(f) (or, if earlier, when countersigned by the Escrow Agent). If a
revised Exhibit A-1 or a rescission of, or supplement to, an existing Exhibit
A-1 is delivered to the Escrow Agent by an entity that is a
successor-in-interest to an Issuer (such as the Surviving Issuer), such document
shall be accompanied by additional documentation reasonably requested by the
Escrow Agent showing that such entity has succeeded to the rights and
responsibilities of the applicable party (which, for the avoidance of doubt,
shall be deemed to be satisfactory to the Escrow Agent if in the form of a
certificate of merger of the applicable entity).

 

20



--------------------------------------------------------------------------------

The Issuers agree that the security procedures set forth in this Section 9(q)
are commercially reasonable. The Issuers understand that the Escrow Agent’s
inability to receive or confirm funds transfer instructions may result in a
delay in accomplishing such funds transfer, and agree that the Escrow Agent
shall not be liable for any loss caused by any such delay, except to the extent
that such loss shall have been caused by the gross negligence or willful
misconduct of the Escrow Agent as finally determined by a court of competent
jurisdiction.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day first above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Escrow Agent By:  

/s/ Thomas Morris, II

  Name:   W. Thomas Morris, II   Title:   Vice President WILMINGTON TRUST,
NATIONAL ASSOCIATION,
not in its individual capacity but solely as Trustee By:  

/s/ Thomas Morris, II

  Name:   W. Thomas Morris, II   Title:   Vice President

 

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

HILTON ESCROW ISSUER LLC By:  

/s/ Sean M. Dell’Orto

  Name:   Sean M. Dell’Orto   Title:   President Attest: By:  

/s/ Owen L. Wilcox

  Name:   Owen L. Wilcox   Title:   Assistant Secretary HILTON ESCROW ISSUER
CORP. By:  

/s/ Sean M. Dell’Orto

  Name:   Sean M. Dell’Orto   Title:   President Attest: By:  

/s/ Owen L. Wilcox

  Name:   Owen L. Wilcox   Title:   Assistant Secretary

 

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

CERTIFICATE AS TO AUTHORIZED REPRESENTATIVES

OF ISSUERS

Reference is made to that certain Escrow Agreement, dated as of August 18, 2016
(the “Escrow Agreement”), among Wilmington Trust, National Association, as
escrow agent and securities intermediary (in such capacities, the “Escrow
Agent”), Wilmington Trust, National Association, as trustee under the Indenture
(as defined therein) (in such capacity, the “Trustee”), Hilton Escrow Issuer
LLC, a Delaware limited liability company (the “Issuer”), and Hilton Escrow
Issuer Corp., a Delaware corporation (the “Co-Issuer” and, together with the
Issuer, the “Issuers”). Each of the Issuers hereby designates each of the
following persons as its authorized representatives for purposes of the Escrow
Agreement, and confirms that the title, contact information and specimen
signature of each such person as set forth below is true and correct. Each such
authorized representative is authorized to initiate and approve transactions of
all types for the Escrow Account established under the Escrow Agreement to which
this certificate (this “Exhibit A-1”) is attached, on behalf of each Issuer.

 

Name (print):

   Alexandra Neely

Specimen Signature:

   /s/ Alexandra Neely

Title:

   Senior Director

Telephone Number (required):

 

If more than one, list all applicable telephone numbers.

  

Office: [ON FILE WITH ESCROW AGENT]

 

Cell: [ON FILE WITH ESCROW AGENT]

E-mail (required):

 

If more than one, list all applicable email addresses.

  

Email 1: [ON FILE WITH ESCROW AGENT]

 

Email 2:

 

A-1



--------------------------------------------------------------------------------

Name (print):

   Frederick Schacknies

Specimen Signature:

   /s/ Frederick Schacknies

Title:

   Vice President

Telephone Number (required):

 

If more than one, list all applicable telephone numbers.

  

Office: [ON FILE WITH ESCROW AGENT]

 

Cell: [ON FILE WITH ESCROW AGENT]

E-mail (required):

 

If more than one, list all applicable email addresses.

  

Email 1: [ON FILE WITH ESCROW AGENT]

 

Email 2:

 

Name (print):

   Sean Dell’Orto

Specimen Signature:

   /s/ Sean Dell’Orto

Title:

   Senior Vice President

Telephone Number (required):

 

If more than one, list all applicable telephone numbers.

  

Office: [ON FILE WITH ESCROW AGENT]

 

Cell:

E-mail (required):

 

If more than one, list all applicable email addresses.

  

Email 1: [ON FILE WITH ESCROW AGENT]

 

Email 2:

 

A-2



--------------------------------------------------------------------------------

COMPLETE BELOW TO UPDATE EXHIBIT A-1: If the Issuers wish to update this Exhibit
A-1, the Issuers must complete, sign and send to Escrow Agent an updated copy of
this Exhibit A-1 with such changes. Any updated Exhibit A-1 shall be effective
on the next Business Day after delivery thereof (or, if delivered after 2:00
p.m. (New York City time) on the second Business Day after delivery thereof) to
the Escrow Agent at its notice address set forth in Section 9(f) of the Escrow
Agreement (or, in each case, if earlier, when countersigned by the Escrow Agent)
and shall supplement or entirely supersede and replace any prior Exhibit A-1 to
the Escrow Agreement.

 

HILTON ESCROW ISSUER LLC By:  

 

Name:   Title:   Date:   HILTON ESCROW ISSUER CORP. By:  

 

Name:   Title:   Date:   WILMINGTON TRUST, NATIONAL ASSOCIATION, as Escrow Agent
By:  

 

Name:   Title:   Date:  

 

A-3